 493307 NLRB No. 87CONSOLIDATED FREIGHTWAYS1The name of the Respondent Union has been changed to reflectthe new official name of the International Union.2The General Counsel has excepted to some of the judge's credi-bility findinds. The Board's estalished policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.The General Counsel excepts to the judge's failure to discuss thetestimony of Ian David Kass. Even considering Kass' testimony con-
cerning the South Brunswick terminal, we agree with the judge that
the General Counsel has failed to show by a preponderance of the
evidence that the Respondent Union caused, or attempted to cause,
the Respondent Employer to deny permanent employment to
Mennicucci.1All dates refer to 1990 unless otherwise specified.2General Counsel's motion to correct transcript is granted.Consolidated Freightways, Inc. and RobertMennicucciLocal 478, International Brotherhood of Teamsters,AFL±CIO1and Robert Mennicucci. Cases 22±CA±17085 and 22±CB±6499May 11, 1992DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn November 13, 1991, Administrative Law JudgeD. Barry Morris issued the attached decision. The Gen-
eral Counsel filed exceptions and a supporting brief,
the Respondents each filed an answering brief, and the
General Counsel filed a brief in response.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,2and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Dorothy C. Karlebach, Esq., for the General Counsel.Martin J. Brenner, Esq. (Brenner & Brenner), of Livingston,New Jersey, for the Respondent Employer.Joseph S. Fine, Esq. (Reitman, Parsonnet & Duggan), ofNewark, New Jersey, for the Respondent Union.DECISIONSTATEMENTOFTHE
CASED. BARRYMORRIS, Administrative Law Judge. This casewas heard before me in Newark, New Jersey, on January 14,
15, 18, and 22, 1991. Upon charges filed on June 20, 1990,
a complaint was issued on September 28, alleging that Con-solidated Freightways, Inc. (Respondent Employer or Con-solidated) violated Section 8(a)(1) and (3) of the National
Labor Relations Act (the Act) and that Local 478, Inter-
national Brotherhood of Teamsters, Chauffeurs, Warehouse-
men and Helpers of America, AFL±CIO (Respondent Union
or Local 478) violated Section 8(b)(1)(A) and (2) of the Act.
Both Respondents filed answers denying the commission of
the alleged unfair labor practices.The parties were given full opportunity to participate,produce evidence, examine and cross-examine witnesses,
argue orally and file briefs. Briefs were filed by all the par-
ties on May 28, 30, and 31, 1991, respectively.On the entire record of the case,2including my observa-tion of the demeanor of the witnesses, I make the followingFINDINGSOF
FACTI. JURISDICTIONConsolidated Freightways, Inc., a corporation with officesand places of business in Somerville and South Brunswick,
New Jersey, has been engaged in the interstate and intrastate
transportation of freight. It annually derives revenues in ex-
cess of $50,000 for the transportation of freight from the
State of New Jersey to points located outside New Jersey.
Consolidated admits, and I so find, that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act. In addition, it has been admitted, and I
find, that Respondent Union is a labor organization within
the meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The IssuesThe issues are:1. Did Local 478 cause, or attempt to cause, Consolidatedto deny permanent employment to Robert Mennicucci, in
violation of the Act?2. Did Consolidated deny permanent employment toMennicucci, in violation of the Act?B. The Facts1. BackgroundOn March 7, 1990, Robert Mennicucci, a truckdriver, wentto work as a casual employee for Consolidated's recently
opened South Brunswick terminal. As a casual employee he
was not on the seniority list. Mennicucci testified that during
the week of Good Friday he received pay for only 4 days.
He discussed the matter with William Berkery, the shop
steward, who showed him the applicable portion of the col-
lective-bargaining agreement which provided that casual em-
ployees would be entitled to holiday pay only if they worked
on the holiday.Mennicucci testified that on March 13, soon after he beganworking at the South Brunswick terminal, he met Francis
Prainito, president of Local 478, and told him that he would
like to switch his book from Local 641 to Local 478.
Mennicucci testified that Prainito told him ``I have to check
with Sonny Musso ... and get the okay from him.''

Mennicucci also testified that later in the day Berkery told 494DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
him that he spoke to Prainito and ``he had gotten the okayto continue working me, as long as I didn't ... badmouth

Sonny Musso or discuss in any way the upcoming election
in Local 641.''Memorial Day fell out on Monday, May 28. Mennicuccitestified that on May 24, Berkery told the casuals ``I'm
going to teach [Consolidated] a lesson, I'm going to make
them pay you the holiday. And the only way to do that is
by making them hurt. I don't want none of you casuals in
here, the day before the holiday or the day after the holi-
day.'' Mennicucci testified that he ignored Berkery's instruc-
tions and reported for work on May 25. Mennicucci testified
that Berkery told him ``I run this job and I told you not to
come in here, we're going to see if you're going to keep
working here.''On Tuesday, May 29, Mennicucci again appeared forwork. He testified that Berkery said to him ``what are you
doing here? I told you not to come in.'' Mennicucci testified
that Berkery told him ``you're going to be off this job, that
I guarantee you. When [Prainito] finds out, you're going to
be off this ... job.'' Mennicucci testified that earlier that

morning he handed out election literature with respect to an-
other local, Local 641, supporting Lonnie Bedell for presi-
dent and opposing Sonny Musso. Musso was secretary-treas-
urer of Joint Council 73 and Mennicucci had filed charges
against Musso in May 1989. Counsel stipulated that Local
478 was a member of Joint Council 73.2. Failure to be placed on seniority listMennicucci testified that on May 29 he had a conversationwith Thomas Conboy, the South Brunswick terminal man-
ager. He testified that Conboy told him that he would be put
on the seniority list, subject to taking a drug test. However,
he was not put on the seniority list. He testified that on June
7 the dispatcher told him that ``Conboy said there's some-
thing in your background, that we can no longer work you
any more.'' Mennicucci testified that he then asked Conboywhy he could not be hired and Conboy told him, ``Bob, I
was told you were passing out election literature'' and ``you
were involved in a suit, the last company you worked for,
you sued a company.''3. Testimony of Prainito and BerkeryPrainito has been the president of Local 478 since January1990. He testified that he met Mennicucci in March at the
South Brunswick facility and gave him an application to
switch to Local 478. He testified that he did not mention
Musso to Mennicucci, that he did not know that Mennicucci
belonged to Local 641, and that Mennicucci did not fill out
the application. Prainito testified that in May or June
Mennicucci came to the union hall and asked him to inves-
tigate why Consolidated ``wouldn't work him.'' Prainito
asked Conboy to investigate the matter. Conboy told Prainito
that the Company was doing a background check on
Mennicucci and on another driver. Several days later Prainito
went to see Conboy at which time Conboy told him that a
supervisor at Mennicucci's former place of employment did
not recommend him. Prainito denied that he had any discus-
sion with Mennicucci concerning Musso. Prainito also testi-
fied that Musso is not his boss, that Musso played no rolein Prainito's election and that Musso plays no role in the af-fairs of Local 478.Berkery has been shop steward at the South Brunswick fa-cility since April 1990. He denied that he discussed Musso
or Local 641 with Mennicucci. He also denied that he in-
structed employees not to show up for work in the days sur-
rounding the 1990 Memorial Day weekend. He testified that
when Conboy questioned him concerning the alleged job ac-
tion Conboy did not identify Mennicucci as the person who
complained and he did not think that it was Mennicucci who
was the one who complained. He further testified that on
May 25 a number of the casuals showed up and on May 29
four to five of the casuals reported for work.4. Testimony of Sides and ConboyMichael Sides, who appeared to me to be a credible wit-ness, was an employee at the South Brunswick facility and
had previously been operations manager at Spector Freight,
where Mennicucci had been a driver. Sides credibly testified
that on June 10 Conboy asked him whether he would rec-
ommend Mennicucci because the company was thinking of
putting Mennicucci ``on the list for full time.'' Sides credibly
testified that he told Conboy that he would not recommend
Mennicucci to be hired because he felt that he had ``abused
company policy'' in his prior employment.Thomas Conboy had been terminal manager at the SouthBrunswick facility since May 7, 1990. He testified that the
terminal was closed on May 28, Memorial Day. On Tuesday,
May 29, three or four casual employees were scheduled to
work. One of them, Tom Doyle, did not report for work be-
cause he was ill. One of the others, Matthew Murphy, also
did not appear for work, but he was given permission several
weeks earlier. Conboy testified that it was reported to him
that Berkery had told the casuals not to show up. On June
1 Conboy asked Mennicucci if the allegation concerning
Berkery was true. Mennicucci said that it was. On the same
day a meeting was held between Conboy, Berkery and Den-
nis Farley, the division manager. Berkery denied the allega-
tion that he instructed the casuals not to report for work. At
that time Farley told Conboy that he should start processing
Mennicucci to become a full-time employee because he was
a person who was a ``stand-up guy'' and ``a company mind-
ed person and these were the type of people that we were
looking to put on our seniority list.'' Conboy testified that
he undertook an investigation and no one would come for-
ward to testify against Berkery.5. Investigation of Mennicucci's prior workperformanceConboy testified that during the week of June 4 he spoketo Mark Oty, a terminal manager, concerning Mennicucci's
work performance at the Somerville terminal. Oty told
Conboy that Mennicucci's work was acceptable except for
one afternoon when he was involved in a ``theft of time.''
On June 11 or 12 Conboy discussed Mennicucci with Sides.
Sides told Conboy that ``if it was up to him he would not
consider [Mennicucci] for our seniority list'' because
Mennicucci ``abused company time when he was at
Spector.'' Conboy then discussed the matter with Farley and
told Farley ``I didn't feel right about the situation and [Far-
ley] also felt the same way.'' Conboy testified that because 495CONSOLIDATED FREIGHTWAYS3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.of Mennicucci's two past problems Farley told him ``let'snot go with it, I don't want to put him on.'' Conboy then
went to his dispatcher, Harry Hutchison, and told him that
as of the next day, ``we would not be using Mr. Mennicucci
any longer.''6. Testimony of Farley and HutchisonDennis Farley, Consolidated's division manager, appearedto me to be a credible witness. He testified that on May 30
he spoke to Conboy concerning the fact that not all the deliv-
eries were made on the previous day. Conboy told him that
he did not have enough people working and that there was
a possible work stoppage by Berkery. Farley testified that on
June 1 he had a meeting with Conboy and Berkery con-
cerning the allegation of an alleged work stoppage by
Berkery. Farley credibly testified that he did not identify
Mennicucci as the person who complained. Farley then told
Conboy to ``do a background on Mr. Mennicucci and pre-
pare to put him on the list.'' He stated that his reason was
because ``I thought that Mr. Mennicucci's concern seemed to
be with the company's best interest at heart. With that kind
of an attitude I would want a man like that on my list, I
wanted him working for me.'' Farley credibly testified that
within the next week Conboy advised him that there were
two instances in Mennicucci's prior employment which were
problematic. Farley stated that he concurred that we should
``discontinue using Mr. Mennicucci and not consider him for
our list.'' Farley also testified that the Union plays no role
in determining whether the company puts a particular indi-
vidual on the permanent list and, concerning the alleged
work stoppage, only two employees did not report for work,
one of whom received permission 2 weeks in advance and
one who was out sick.Hutchison corroborated the testimony of Farley andConboy. He testified that on June 12 Conboy told him not
to work Mennicucci anymore because ``his background did
not check out.'' Hutchison testified that the following day
Mennicucci called to see if work was available and he told
Mennicucci that ``I was instructed not to work him any-
more.'' He denied that he told Mennicucci ``I never thought
the Union had that power.''C. Discussion and ConclusionsThe complaint alleges that on June 11 the Union caused,or attempted to cause, Consolidated to deny permanent em-
ployment to Mennicucci. General Counsel contends that the
Union took this action because of Mennicucci's reporting of
Berkery for the alleged work stoppage and because
Mennicucci distributed literature supporting a candidate who
was running against Musso for the presidency of another
local. The complaint further alleges that pursuant to the
Union's action Consolidated denied permanent employment
to Mennicucci, in violation of the Act.Mennicucci testified that Berkery instructed him not to``badmouth'' Musso. Mennicucci also testified that after Me-
morial Day Berkery told him ``you're going to be off this
job'' when Prainito ``finds out.'' Prainito testified that henever mentioned Musso to Mennicucci. In addition, Prainitotestified that he did not discuss Musso with Berkery. Simi-larly, Berkery testified that he did not discuss Musso or
Local 641 with Mennicucci. In addition, Hutchison denied
making the statement that ``I never thought the Union had
this power.'' There has been no corroboration of
Mennicucci's statements. I find that General Counsel has not
shown by a preponderance of the evidence that the Union
caused, or attempted to cause, Consolidated to deny perma-
nent employment to Mennicucci.With respect to the alleged work stoppage, the fact thatMennicucci complained about Berkery's alleged role was
cause for Consolidated to look favorably on Mennicucci, not
the opposite. Thus, Farley told Conboy to prepare to put
Mennicucci on the permanent list. Farley reasoned that ``with
that kind of an attitude I would want a man like that ...

working for me.'' I have credited the testimony of Sides,
Conboy and Farley that Consolidated investigated
Mennicucci's background with the view of placing him onthe permanent list but when they found that there had been
two problems in his former employment they decided against
continuing him as an employee. Finally, with respect to Gen-
eral Counsel's contention that the Union sought to take ac-
tion against Mennicucci because he supported a candidate
who was running against Musso for the presidency of an-
other local, General Counsel has failed to show by a prepon-
derance of the evidence that such conduct took place.
Prainito denied that he mentioned Musso in a conversation
with Mennicucci. Berkery denied that he discussed Musso or
Local 641 with Mennicucci and Hutchison denied that he
made the statement ``I never thought the Union had this
power.'' In addition, no showing has been made that Musso
controls or plays any role in the affairs of Local 478. Ac-
cordingly, I find that General Counsel has not shown by a
preponderance of the evidence that the Union caused, or at-
tempted to cause, Consolidated to deny permanent employ-
ment to Mennicucci and that Consolidated denied permanent
employment to Mennicucci pursuant to the Union's actions.CONCLUSIONSOF
LAW1. Consolidated Freightways, Inc. is an employer engagedin commerce within the meaning of Section 2(2), (6), and (7)
of the Act.2. Local 478 is a labor organization within the meaningof Section 2(5) of the Act.3. Respondents have not engaged in the unfair labor prac-tices alleged in the complaint.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe complaint is dismissed.